Opinion by
Mr. Justice Elkin,
All that was said in Lehigh Valley Coal Company v. Commisioners of Northumberland County in an opinion handed down herewith, applies to the case at bar. It will therefore be unnecessary to repeat here what was said in that case. We deem it wise to remit the case to the court below in order that a proper valuation may be *527fixed upon the tract of land in question based upon the weight of the evidence relating thereto.
Decree reversed and record remitted with direction to the court below to enter such final decree as the weight of the evidence warrants having regard to the views expressed in the Lehigh Valley Coal Company cases in the opinion just handed down. Costs of this appeal to be paid by appellee,